United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 22, 2003

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                   Clerk


                            No. 02-41354
                          Summary Calendar



JERRY DALE GREEN,

                                     Plaintiff-Appellant,

versus

REGINALD STANLEY, MD,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:01-CV-19
                       --------------------

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jerry Dale Green, Texas prisoner # 782210, appeals the grant

of summary judgment to Dr. Reginald Stanley and the subsequent

dismissal of his 42 U.S.C. § 1983 civil-rights complaint.        Green

argues that the fact that Dr. Stanley, as unit physician, has

sole discretion in the treatment of inmates is unconstitutional

because it denies inmates a choice in medicine and treatment.          He

contends that he has the right to daily pain medication and that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41354
                                -2-

it is cruel and unusual punishment to deny him effective pain

relief when it is available in the prison infirmary.     We review

the grant of summary judgment de novo.    See Tolson v. Avondale

Indus., Inc., 141 F.3d 604, 608 (5th Cir. 1998).

     Green’s medical records rebut Green’s allegations that Dr.

Stanley was indifferent to Green’s medical needs.     See Banuelos

v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995).     Green was not

denied treatment for his pain by Dr. Stanley but was often given

Tylenol instead of Darvocet, which Dr. Stanley explained was

appropriate due to Green’s admitted dependence upon pain killers

and other medical problems.   Thus, Green has alleged only a

disagreement with his medical treatment, which does not state an

Eighth Amendment claim.   See Norton v. Dimazana, 122 F.3d 286,

292 (5th Cir. 1997).

     Additionally, the district court did not err in finding that

Dr. Stanley was qualifiedly immune.   Green has not alleged a

constitutional violation under current law and he has not shown

that Dr. Stanley’s actions were objectively unreasonable with

reference to the clearly established law at the time of the

conduct in question.   See Petta v. Rivera, 143 F.3d 895, 899-900

(5th Cir. 1998).

     The district court’s judgment is AFFIRMED.    Green’s motion

for a temporary restraining order and a motion to appoint an

expert, which included a request that counsel be appointed, are

DENIED.